People v Said (2019 NY Slip Op 09233)





People v Said


2019 NY Slip Op 09233


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: WHALEN, P.J., CENTRA, CARNI, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 20, 2019.) 


MOTION NOS. (296-297/13) KA 11-01643.KA 11-01644.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRICHARD A. SAID, DEFENDANT-APPELLANT. (APPEAL NO. 1.)
THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRICHARD A. SAID, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.